The Supreme Court of the United States has vacated the judgment of this court and remanded for further consideration in light of Trump v. Hawaii , --- U.S. ----, 138 S.Ct. 2392, 201 L.Ed.2d 775 (2018). In obedience to the mandate of the Supreme Court, we remand this case to the district court for further proceedings consistent with the Supreme Court's decision.
Entered at the direction of Chief Judge Gregory.
NIEMEYER, Circuit Judge, with whom Judge AGEE, Senior Judge TRAXLER, and Senior Judge SHEDD join, concurring in the order:
In this case, the Supreme Court vacated our decision, 883 F.3d 233, and remanded it for further consideration in light of Trump v. Hawaii , --- U.S. ----, 138 S.Ct. 2392, 201 L.Ed.2d 775 (2018), where the Court fundamentally disagreed with our reasoning and conclusions. Because that reasoning supported the majority's decision to affirm the decision of the district court, 265 F.Supp.3d 570, the district court's decision should also be vacated, and I would have preferred to state as much expressly in our order. I observe, nonetheless, that even without any express statement by us, the reasoning and conclusions reached by the district court have been overruled. I join in the entry of the order with this understanding.